 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    EDWARD GARZA,                                              Case No. 2:18-cv-00995-GMN-BNW
 6                                             Petitioner,
              v.                                                             ORDER
 7
      BRIAN WILLIAMS, et al.,
 8
                                         Respondents.
 9

10          On March 29, 2021, the Court found the petition in this action to be mixed, containing both
11   exhausted and unexhausted claims. (ECF No. 56). On April 19, 2021, petitioner filed a motion to
12   dismiss his unexhausted claims, Grounds 2 and 5(c), so that he may pursue his other remaining
13   claims. (ECF No. 57). No opposition having been filed by respondents and the time for doing so
14   having expired, the petitioner’s motion to dismiss (ECF No. 57) is GRANTED.
15          IT IS THEREFORE ORDERED that Grounds 2 and 5(c) are DISMISSED WITHOUT
16   PREJUDICE as unexhausted and by petitioner’s request.
17          IT IS FURTHER ORDERED that respondents shall have sixty days to answer the
18   remaining claims of the petition in this case.
19          IT IS FURTHER ORDERED that petitioner shall have thirty days following service of the
20   answer to file and serve a reply brief.
21          IT IS FURTHER ORDERED that in the answer, respondents shall specifically cite to and
22   address the applicable state court written decision and state court record materials, if any, regarding
23   each claim within the response as to that claim.
24          IT IS FURTHER ORDERED that any further state court record and related exhibits filed
25   herein shall be filed with a separate index of exhibits identifying the exhibits by number. The
26   ///
27   ///
28   ///


                                                             1
 1   CM/ECF attachments that are filed further shall be identified by the number or numbers of the

 2   exhibits in the attachment. If the exhibits filed will span more than one ECF Number in the record,

 3   the first document under each successive ECF Number shall be either another copy of the index, a

 4   volume cover page, or some other document serving as a filler, so that each exhibit under the ECF

 5   Number thereafter will be listed under an attachment number (i.e., Attachment 1, 2, etc.).

 6          DATED: May 13, 2021
 7
                                                          ________________________________
 8                                                        GLORIA M. NAVARRO
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     2
